DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selcuk et al. (US 20090226786 A1).
With respect to claim 1, Selcuk teaches a metal supported solid oxide fuel cell (SOFC) (para. [0069]) (Figure 2) comprising: a metal substrate (4) supporting the solid oxide fuel cell (para. [0069]), wherein the metal substrate (4) is not an electrochemically active layer (para. [0015]); an electrolyte layer (1e) adjacent/near the metal substrate (4) (para. [0201]) (as illustrated); and at least one gasket (5) (as illustrated) through which fluids are delivered to and/or from the metal supported solid oxide fuel cell (Figure 22 illustrates fuel flow arrows (1007 & 1009) passing through gasket (1002)); and wherein at least a portion of the electrolyte layer (Figure 18, 103) is positioned on the metal substrate (101/113) (para. [0219]) in regions proximate to the gasket/spacer (108) (or gasket (Figure 2, 5) (para. [0020]).
With respect to claim 2, Selcuk teaches wherein the electrolyte layer (Figure 18, 103) is also positioned between the metal substrate (101/113) (para. [0219]) and the gasket/spacer (108) (or gasket (Figure 2, 5) (para. [0020]).
With respect to claim 5, Selcuk teaches wherein the electrolyte layer (Figure 16, 1b) coats an air side/(cathode 1c) of the metal substrate (4), covering the region between the gasket (5) and an electrochemically active/(anode 1a) region of the SOFC (para. [0216]) (see Figure 18 as well).
With respect to claim 6, Selcuk teaches wherein the gasket (5) is attached directly onto the metal substrate (4) and the electrolyte layer (1b) covers an electrochemically active/(anode 1a) region of the SOFC as well as those regions that are proximate to the gasket (5) (para. [0216]) (as illustrated).
With respect to claim 7, Selcuk teaches wherein the electrolyte layer comprises a cerium-gadolinium oxide (para. [0073]). 
With respect to claim 9, Selcuk teaches wherein the gasket comprises corrosion promoting agents/vermiculite (para. [0047]) – vermiculite comprises silicon oxide.
With respect to claim 10, Selcuk teaches wherein the corrosion promoting agents/vermiculite (para. [0047]) are selected from: group I elements, group VII elements, silicon, sulfur, or combinations thereof – vermiculite comprises silicon oxide.
With respect to claim 11, Selcuk teaches wherein the electrolyte layer (Figure 16, 1b) is positioned over a whole surface of the metal substrate (4) such that it is positioned between an electrochemically active layer/(anode 1a) of the SOFC and the metal substrate (4) (para. [0216]).
With respect to claim 12, Selcuk teaches wherein the electrolyte layer (1b) is the same electrolyte layer as that used to form an electrolyte layer between an anode and a cathode of the SOFC (para. [0216]).
With respect to claim 13, Selcuk teaches wherein the electrolyte layer (Figure 18, 103) comprises:
a first electrolyte layer (103) positioned over a whole surface of the SOFC metal
substrate (112 & 113) such that the first electrolyte layer (103) is positioned between an
electrochemically active layer (104) of the SOFC and the metal substrate (112 & 113); and
a second electrolyte layer (103) that is the same electrolyte layer (103) as that used to form an electrolyte layer (103) between an anode (102) and a cathode (104) of the SOFC (Figure 18); and wherein the second electrolyte layer (103) extends between the anode (102) and the cathode (104) to cover the first electrolyte layer (para. [0150]).
	Limitations recited in claim 13 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
With respect to claim 15, Selcuk teaches a fuel stack comprising two or more of the fuel cells according to claim 1 (as illustrated in Figure 9).
With respect to claim 16, Selcuk teaches a method of making a fuel cell (para. [0213) of claim 1 (see Figures 2 and 16), comprising the steps of:
i) providing the metal substrate (4); 
ii) applying the protective, non-porous coating comprising the electrolyte layer (1e) to the metal substrate (4); and
iii) applying a gasket (5) to the fuel cell adjacent the metal substrate (4); wherein the protective, non-porous coating (1e) is applied to at least part of those regions proximate to the gasket (5) (as illustrated).
	With respect to claim 17, Selcuk teaches wherein the coating in step (ii) is applied as the same coating (1e) that forms the main electrolyte layer (1e) between an anode layer (1a) and a cathode layer (1c) of the SOFC (para. [0213]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Selcuk et al. (US 20090226786 A1).
With respect to claim 3, Selcuk teaches wherein at least a portion of the electrolyte layer is positioned on the metal substrate in regions that are equal to or less than 2mm from the gasket – Selcuk teaches in Figure 13 that the height of gap (E) defined by gasket (5) is 0.6 mm (para. [0212]), Figure 13 also illustrates that the distance between cathode and electrolyte layer (1) and the gasket (5) is about one third of the height.  Therefore, it would be obvious that the distance between the electrolyte (1) and the gasket would be equal to or less than 2mm, as instantly claimed.
With respect to claim 4, Selcuk teaches in Figure 13 that the height of gap (E) defined by gasket (5) is 0.6 mm (para. [0212]), Figure 13 also illustrates that the distance between cathode and electrolyte layer (1) and the gasket (5) is about one third of the height. Selcuk fails to explicitly teach wherein at least a portion of the electrolyte layer is positioned on the metal substrate in regions that are equal to or less than 1mm from the gasket.  The specific distance between the electrolyte layer and the gasket is not considered to confer patentability to the claims.  As the reactor cost of construction and efficiency of operation are variable(s) that can be modified, among others, by adjusting said distance with said construction cost and operating efficiency both increasing as the distance is decreased, the precise distance would have been considered a result effective variable by one having ordinary skill in the art at the time of filing for the invention.  As such, without showing unexpected results, the claimed distance cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time of filing for the invention would have optimized, by routine experimentation, the distance between the electrolyte layer and the gasket in the apparatus of Selcuk to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
With respect to claim 14, Selcuk teaches wherein the height of the anode, electrolyte, and cathode structure that includes the current collector is 0.15 mm and the current collector is 0.1 mm thick (para. [0045]); therefore anode/electrolyte/cathode structure is 0.05 mm thick.  Consequently, the electrolyte layer has a thickness of greater than > 2um - (assuming that all three layers are equal in thickness, the electrolyte layer thickness is: 0.05/3 = 0.017 mm), which is greater than 2um.
Though Selcuk fails to explicitly teach wherein the electrolyte layer has a thickness of greater than > 2um.  The specific electrolyte thickness is not considered to confer patentability to the claims.  As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said electrolyte thickness with said construction cost and operating efficiency both increasing as the electrolyte thickness is increased, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time of filing for the invention.  As such, without showing unexpected results, the claimed electrolyte thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time of filing for the invention would have optimized, by routine experimentation, the thickness of the electrolyte layer in the apparatus of Selcuk to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Selcuk et al. (US 20090226786 A1), as applied to claim 7 above, and further in view of Kleinlogel et al. (US 2001/007381 A1).
With respect to claim 8, Selcuk discloses all claim limitations as set forth above but fails to teach wherein the electrolyte comprises a cerium-gadolinium oxide doped with cobalt/Co.  Kleinlogel teaches providing an electrolyte (para. [0022]) comprising cerium-gadolinium oxide/(CGO) doped with cobalt/Co in order to provide an electrolyte (para. [0022]) with an extraordinarily high mechanical stability (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the electrolyte in Selcuk comprise cerium-gadolinium oxide/(CGO) doped with cobalt/Co, as taught by Kleinlogel, in order to provide an electrolyte with an extraordinarily high mechanical stability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,903,509. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant claims 1-17, claims 1-16 of U.S. Patent No. 10,903,509 encompass instant claims 1-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						9/7/2022Primary Examiner, Art Unit 1725